Citation Nr: 0935181	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-32 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for syncope, claimed as 
secondary to service-connected allergic rhinitis with 
sinusitis.

2.	Entitlement to service connection for a right knee 
disability, claimed as secondary to syncope.

3.	Entitlement to service connection for a low back 
disability, claimed as secondary to syncope.

4.	Whether new and material evidence to reopen a  claim for 
service connection for residuals of a fracture of the left 
foot has been received.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
April 1970, and from December 1975 to May 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision, in which the RO 
denied the Veteran service connection for low back pain, 
syncope, and a right knee condition, and also an October 2002 
rating decision, in which the RO declined to reopen the 
Veteran's claim for service connection for residuals of a 
fracture of the left foot.  The Veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement 
of the case (SOC) in October 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2003.  

In September 2007, the Board denied the claim for service 
connection for a low back disability as directly related to 
service and remanded the remaining issues to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional notification and development.  After completing 
some action the AMC returned these matters to the Board for 
further appellate consideration.  

The Board's decision on the claim for service connection for 
syncope is set forth below.  The remaining claims for service 
connection for right knee and low back disabilities-each as 
secondary to syncope-as well as the request to reopen the 
claim for service connection for residuals of fracture of the 
left foot are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in 
correspondence received in August 2009, the Veteran claimed 
service connection for peripheral neuropathy, porphyruia 
cutanea, soft tissue sarcoma, and arthritis.  He also claimed 
special adapted housing and special home adaptation benefits.  
As these matters have not been adjudicated by the RO, they 
are not properly before the Board, and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.	The medical opinion evidence on the question of whether 
the Veteran has-or has had at any time pertinent to the 
appeal-syncope that is medically related to service 
connected allergic rhinitis, with sinusitis, is in relative 
equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for syncope are met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Given the favorable disposition of the claim for service 
connection for syncope, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
claim have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2008). See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling; 
allergic rhinitis, with sinusitis, rated as 30 percent 
disabling; and the residuals of a left knee injury, rated as 
10 percent disabling.  

Review of the record shows that the veteran has been treated 
for syncopal episodes by his private physician since 1997.  
Pursuant to the Board's September 2007 remand, the Veteran 
underwent a VA examination in July 2008.  After examination 
of the Veteran and his medical records, the examiner rendered 
an opinion that it was at least as likely as not that the 
Veteran's syncopal episodes had been aggravated by his 
allergic rhinitis with sinusitis.  It was further noted, 
however, that the Veteran had not had a syncopal episode 
since 2006 so there was not considered to be any aggravation 
due to the fact that there had been no further occurrences of 
syncope since 2006.  

Based upon its review of the competent evidence of record, 
and affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection for syncope 
have been met.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases in which such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirement of the existence of a 
current disability is satisfied when a veteran has a 
disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran's syncope was considered by the VA 
examiner who conducted the July 2008 examination to have been 
resolved in 2006.  At the same time; however, that examiner 
rendered a medical opinion that related the syncope to the 
Veteran's service connected allergic rhinitis and sinusitis.  
The record does not include any opposing opinion on the 
question of whether there exists a nexus between syncope and 
a service connected disability.  Given that, and noting that 
the medical opinion was based on evaluation of the Veteran 
and consideration of his documented medical history and 
assertions, the Board finds that the medical opinion supports 
the finding that the syncope that was documented during the 
adjudication of this claim is attributable to service 
connected allergic rhinitis and sinusitis.  Although the 
opinion is not definitive, it was written in terms that 
permit application of the benefit of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence-to particularly include 
evidence addressed above-and resolving all reasonable doubt 
on the question of medical nexus in the appellant's favor, 
the Board finds that the criteria for service connection for 
syncope are met.  


ORDER

Service connection for syncope, as secondary to service 
connected allergic rhinitis and sinusitis, is granted.  


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the remaining claims on appeal is 
warranted, even though such will, regrettably, further delay 
an appellate decision on these claims.  

Review of the claims file reveals that subsequent to the 
Board's September 2007 remand medical evidence not previously 
considered was associated with the claims file.  
Specifically, in July 2008, the Veteran underwent VA 
examination of his left foot.  This evidence bears directly 
on the remaining issues on appeal, to include the request to 
reopen the claim for  residuals of a fracture of the left 
foot.  As the RO did not adjudicate the claims subsequent to 
receipt of this evidence, remand of these claims for 
consideration of the additional evidence, and for issuance of 
a SSOC reflecting such consideration, is warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2008). 

The Board further notes that, in the prior remand, the Board 
instructed that, if it was found that the Veteran's syncopal 
episodes were caused or aggravated by his service-connected 
allergic rhinitis with sinusitis, the RO should consider 
affording the veteran a VA examination of his low back and 
right knee to obtain medical information to the nature of any 
existing disability(ies), and the relationship, if any, 
between such disability(ies) and any injury caused by a 
syncopal episode.  As service connection has been granted for 
syncope, examination to obtain such medical information would 
be helpful in resolving these claims.  

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claims for service connection (as 
the original claims will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these  matters are hereby REMANDED to the RO, 
via the AMC, for the following actions:  

1.  The RO should furnish to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claims 
remaining on appeal.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should identify all current 
low back and right knee disability(ies).  
Then, with respect to each such diagnosed 
disability, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a  50 
percent or greater probability) that such 
disability was caused or aggravated by 
injury due to service connected syncopal 
episodes.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.  

4. If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

7.  If any e benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


